DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Election/Restrictions
Claim 37 has been withdrawn because it is a dependent claim to a withdrawn claim 31 which is directed to a nonelected invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP’708 (JP 07-132708) in view of Tomita (US 2011/0277899), Maruoka (US 2006/0048874), and at least one of: JP’612 (JP 2000-108612) and Erceg et al. (US 2013/0048169).
Regarding claims 23 and 30, FIG. 1 of JP’708 illustrates a cross section of a heavy duty tire.  The claimed tire scaffold reads on everything except for tread (20).  The claimed tire tread reads on the tread (20). 20B is a radially outer cap rubber. 20A is a base rubber which correlates to the claimed tread base.  20C is a low modulus rubber which correlates to the claimed laminate.  
FIG. 1 of JP’708 does not illustrate at least two main circumferential grooves and at least three circumferential ribs, however, it would have been obvious to one of ordinary of ordinary skill in the art to provide the tread (20) of JP’708 with at least two main circumferential grooves and at least three circumferential ribs since Tomita teaches a heavy duty tire comprising a tire tread including at least two main circumferential grooves and at least three circumferential ribs is a known tread pattern and providing a known tread pattern for the same type of tire (i.e. heavy duty tires) yields predictable results.  
JP’708 does not recite “the laminate has an axial width that is between 45 and 80% of a tread width”; however, this claim limitation in the tire of JP’708 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the width of the low 
JP’708 is silent to the laminate having a tan δ of 0.04-0.09.  However, Maruoka teaches a heavy duty tire having a tread comprised of three layers (i.e. cap layer 10, middle layer 11, and base layer 12) which is in the same field of endeavor and structurally similar to JP’708.  The base layer 12 is disposed on the innermost side in the tire radial direction of the tire tread and exhibits low heat generating properties restricting internal heat generation and high adhesiveness for preventing peeling from the belt layer 7 that is of larger rigidity ([0048]) and TABLE 1 discloses the loss tangent of the base rubber 12 is 0.06.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low modulus rubber 20C of JP’708 having a tan δ of 0.04-0.09 (claim 23) and 0.05-0.08 (claim 30) since Maruoka teaches a heavy duty tire comprising a tread made of three layers wherein the innermost layer has a loss tangent value of 0.06 and providing known loss tangent values for the same tire constituent and for the same tire type yields predictable results. 
While JP’708 does not illustrate the low modulus rubber 20C (the laminate) having a constant thickness, one of ordinary skill in the art would readily understand in fair reading of JP’708, the wavy interface between the multilayered tread 20 and the belt 18 is non-critical feature to JP’708’s invention.  It is extremely well-known in the tire art to provide a pneumatic 
Regarding claim 24, JP’708 does not have exactly three reinforcing belts; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’708 with exactly 3 reinforcing belts since JP’708’s invention is not limited to and not critical to the number of belts and Tomita shows a heavy duty tire having exactly 3 belts (4a, 4b, 4c) and providing a known belt structure for the same type of tire (i.e. heavy duty tire) yields predictable results. 
Regarding claims 25-26, see FIG. 1 of JP’708.
Regarding claim 27, JP’708 teaches a tire size 13 R22.5 (page 3 of the machine translation). 13 inches = 330.2 mm. 
Regarding claim 28, the tire of JP’708 in view of Tomita and Maruoka would reasonably satisfy the claimed limitation of “the laminate has an axial width that spans at least two main circumferential grooves” since JP’708 teaches the width of the low modulus rubber 20C  (“laminate”) is 25% to 60% of the tread width WT and FIG. 1 of Tomita illustrates ½ of a tread and locations of circumferential grooves and at W/3 position at each side of the equatorial plane CL would necessarily include two circumferential grooves. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP’708 (JP 07-132708) in view of Tomita (US 2011/0277899), Maruoka (US 2006/0048874), and at least one of: JP’612 (JP 2000-108612) and Erceg et al. (US 2013/0048169), as applied to claim 23, and in view of JP’316 (JP 10-250316).
Regarding claim 29, JP’708 does not recite the laminate in numerical values.  However, JP’708 teaches a tire size: 13R22.5 and JP’316 teaches a heavy duty tire comprising a tread having a width = 70-95% of the cross sectional width of the tire (page 3 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’708 with a low modulus rubber 20C (“laminate”) having an axial width between 75 and 225 mm since JP’708 teaches a tire size 13R22.5 having a cross section width of said tire size is 13 inches = 330.2 mm and a width of the low modulus rubber 20C (“laminate”) is 25% to 60% of the tread width WT and JP’316 teaches a tread width of a heavy duty tire is 70-95% of the cross sectional width of the tire. 
Tread width lower limit = 70% of 330.2 = 231.14 mm. 
Tread width upper limit = 95% of 330.2 = 313.69 mm. 
Axial width of the laminate lower limit = 25% of 231.14 ≈ 58 mm
Axial width of the laminate upper limit = 60% of 313.69 ≈ 188 mm

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over JP’708 (JP 07-132708) in view of Tomita (US 2011/0277899), Maruoka (US 2006/0048874), and at least one of: JP’612 (JP 2000-108612) and Erceg et al. (US 2013/0048169), as applied to claim 23, and in view of Suzuki et al. (US 2009/0277557).
Regarding claim 36, JP’708 does not recite “the laminate has a thickness between 75% and 125% of each of the reinforcing belt”.  However, this claim limitation in the tire of JP’708 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) JP’708 teaches a heavy duty tire comprising a tread made of three layers wherein thickness tLB is 10%-50% TB and one of ordinary skill in the art would understand that the thickness of the low modulus rubber, tLB (20) at 10% of TB means tLB is thin relative to the thickness of the base layer, (2) Maruoka teaches a heavy duty tire comprising a tread made of three layer wherein the base layer (12) is thin relative to the thickness of the middle layer (11) and an average value of the thickness of the base layer (12) at the groove bottom is 1.5 and 1.6 mm (TABLE 1 and FIG. 1), (3) Suzuki et al. teaches a heavy duty tire comprising a belt structure wherein a thickness of a belt layer would slightly be less than t and t = 1.7-2.5 mm ([0035] and FIG.2), and (4) providing known relative relationships and numerical dimensions for the same tire constituents and the same type of tire yields predictable results.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/23/2022